In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 16-823V
                                  Filed: March 8, 2017

* * * * * * * * * * * * *  *                         Special Master Sanders
DAN WOJCIECHOWSKI,         *
                           *                         Joint Stipulation on Damages; Influenza
         Petitioner,       *                         (“Flu”) Vaccine; Transverse Myelitis
                           *                         (“TM”); Acute Disseminated
v.                         *                         Encephalomyelitis (“ADEM”).
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Matthew B. Vianello, Jacobson Press & Fields, Clayton, MO, for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

         On July 11, 2016, Dan Wojciechowski (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34
(2012). Petitioner alleged that as a result of an influenza (“flu”) vaccine administered on October
21, 2015, he suffered from transverse myelitis (“TM”) and/or acute disseminated
encephalomyelitis (“ADEM”). See Stipulation for Award at ¶ ¶ 1-4, filed March 8, 2017.
Petitioner further alleged that he experienced symptoms of this injury for more than six months.
Id. at ¶ 4.


1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        On March 8, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Respondent denies that the flu vaccine caused
Petitioner’s alleged injuries or any other injury, and denies that Petitioner’s current disabilities are
the result of a vaccine-related injury. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $156,979.98 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available
               under 42 U.S.C. § 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                   2